EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Farrell on 5/25/2022.
In claims: Please replace current amendment with below amendment.



















1. (Currently Amended) A method for query federation based on natural language, the method comprising: 
receiving a natural language query from a user via a user interface of a system;
converting, by an intermediate query generator module of the system, the natural language query into an intermediate query language; 
parsing, by a parser of the system, the intermediate query language to extract structure data from the intermediate query language; 
identifying, by a selector module of the system, one or more database query formats based on the parsed intermediate query language and one or more types of the structured data; 
selecting, by a query engine selector module of the system, one or more appropriate query engine frameworks for processing the parsed intermediate query language to generate database query elements based on a type of each target data source of target data sources, wherein the type of said each target data source of target data sources includes a Structured Query Language (SQL) data source or a non-SQL data source, wherein the one or more database query formats are identified based on the type of said each target data source of target data sources, wherein the one or more database query formats includes a first SQL query type, a second SQL query type, and a No-SQL elastic search query; 
determining, by the system, one or more target data sources for each database query element of the database query elements in the parsed intermediate query language, wherein the database query elements include dimensions, measures, filters, actions and grouping; 
adding query engine selectors along with meta information of the query engine selectors to a selection list;
for each database query element of the database query elements:
determining whether a query engine selector, from the selection list, is available for the one or more target data sources; and 
returning a status message when the query engine selector is not available for the one or more target data source; 
pinging, by the  system, a query engine of query engines to determine an availability of the query engine, wherein the determining the availability of the query engine is based on the determining whether the query engine selector is available for the one or more target data sources;
selecting, by the  system, based the availability of the query engine for processing said each database query element of the database query elements with each respective one or more target data sources; 
determining, by the system, an Internet Protocol (IP)  address and port for each respective connection mechanism to the selected query engine for each respective one or more target data sources; 
for said each database query element of the database query elements, accessing, by using the selected query engine of the query engines, each target data source of  one or more target data sources to retrieve data via said each respective connection mechanism of connection mechanisms at the IP address and port;
converting, by the system, the retrieved data into an output file comprising a JSON file or Extensible Markup Language (XML) file; and 
outputting, by the system, the output file to the user via the user interface.  

2-8. (Canceled)

9. (Currently Amended) A system for query federation based on natural language, the system comprising: 
one or more query engine servers; a memory; 
a user interface to receive a natural language query from a user;
an Intermediate Query Language I
a parser to parse the intermediate query language for extracting structure data from the intermediate query language;   
modules to: 
identify one or more database query formats based on the parsed intermediate query language and one or more types of the structured data; 
select one or more appropriate query engine frameworks for processing the parsed intermediate query language to generate database query elements based on a type of each target data source of target data sources, wherein the type of said each target data source of target data sources includes a Structured Query Language (SQL) data source or a non-SQL data source, wherein the one or more database query formats are identified based on the type of said each target data source of the target data sources, wherein the one or more database query formats includes a first SQL query type, a second SQL query type, and a No-SQL elastic search query; 
determine one or more target data sources for each database query element of the database query elements in the parsed intermediate query language, wherein the database query elements include dimensions, measures, filters, actions and grouping; 
add query engine selectors along with meta information of the query engine selectors to a selection list;
for each database query element of the database query elements:
determine whether a query engine selector, from the selection list, is available for the one or more target data sources; and 
return a status message when the query engine selector is not available for the one or more target data source; 
ping a query engine of query engines to determine an availability of the query engine, wherein the determining the availability of the query engine is based on the determining whether the query engine selector is available for the one or more target data sources;
select, based the availability of the query engine, the query engine for processing said each database query element of the database query elements with each respective one or more target data sources; 
determine an Internet Protocol (IP) address and port for each respective connection mechanism to the selected query engine with each respective one or more target data sources; 
for said each database query element of the database query elements, access, by using the selected query engine of the query engines, each target data source of the one or more target data sources to retrieve data via said each respective connection mechanism of connection mechanisms at the IP address and port;
convert the retrieved data into an output file comprising a JSON file or an Extensible Markup Language (XML) file; and 
output the output file to the user via the user interface.  

10-16. (Canceled)

17. (Currently Amended)  The method of claim 1, further comprising: fetching data from each respective target data source using each respective connection mechanism; storing the data in a memory 

18. (Currently Amended) The system of claim 9, wherein .















Allowable Subject Matter
Claims 1, 9, 17, 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of the record teaches wherein:
convert the natural language query into an intermediate query language; parse the intermediate query language for extracting structure data from the intermediate query language;   identify one or more database query formats based on the parsed intermediate query language and one or more types of the structured data; select one or more appropriate query engine frameworks for processing the parsed intermediate query language to generate database query elements based on a type of each target data source of target data sources, wherein the type of said each target data source of target data sources includes a Structured Query Language (SQL) data source or a non-SQL data source, wherein the one or more database query formats are identified based on the type of said each target data source of the target data sources, wherein the one or more database query formats includes a first SQL query type, a second SQL query type, and a No-SQL elastic search query; determine one or more target data sources for each database query element of the database query elements in the parsed intermediate query language, wherein the database query elements include dimensions, measures, filters, actions and grouping; add query engine selectors along with meta information of the query engine selectors to a selection list; for each database query element of the database query elements; determine whether a query engine selector, from the selection list, is available for the one or more target data sources; and return a status message when the query engine selector is not available for the one or more target data source; ping a query engine of query engines to determine an availability of the query engine, wherein the determining the availability of the query engine is based on the determining whether the query engine selector is available for the one or more target data sources; select, based the availability of the query engine, the query engine for processing said each database query element of the database query elements with each respective one or more target data sources; determine an Internet Protocol (IP) address and port for each respective connection mechanism to the selected query engine with each respective one or more target data sources; for said each database query element of the database query elements, access, by using the selected query engine of the query engines, each target data source of the one or more target data sources to retrieve data via said each respective connection mechanism of connection mechanisms at the IP address and port; convert the retrieved data into an output file comprising a JSON file or an Extensible Markup Language (XML) file (in claims 1, 9).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169